ICJ_142_InterimAccord1995_MKD_GRC_2010-03-12_ORD_01_NA_00_FR.txt.           INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


APPLICATION OF THE INTERIM ACCORD
       OF 13 SEPTEMBER 1995
 (THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                 v. GREECE)


            ORDER OF 12 MARCH 2010




                 2010
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


APPLICATION DE L’ACCORD INTEu RIMAIRE
        DU 13 SEPTEMBRE 1995
   (EX-RE
        u PUBLIQUE YOUGOSLAVE DE MACE
                                    u DOINE
                    c. GRE
                         v CE)


          ORDONNANCE DU 12 MARS 2010

                          Official citation :
      Application of the Interim Accord of 13 September 1995
      (the former Yugoslav Republic of Macedonia v. Greece),
        Order of 12 March 2010, I.C.J. Reports 2010, p. 11




                      Mode officiel de citation :
      Application de l’accord intérimaire du 13 septembre 1995
        (ex-République yougoslave de Macédoine c. Grèce),
      ordonnance du 12 mars 2010, C.I.J. Recueil 2010, p. 11




                                           No de vente :
ISSN 0074-4441
ISBN 978-92-1-071088-6
                                           Sales number    976

                                   12 MARCH 2010

                                      ORDER




     APPLICATION OF THE INTERIM ACCORD
            OF 13 SEPTEMBER 1995
(THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                v. GREECE)




    APPLICATION DE L’ACCORD INTEu RIMAIRE
            DU 13 SEPTEMBRE 1995
  (EX-RE
       u PUBLIQUE YOUGOSLAVE DE MACE
                                   u DOINE
                   c. GRE
                        v CE)




                                    12 MARS 2010

                                   ORDONNANCE

                                                                        11




             COUR INTERNATIONALE DE JUSTICE

                             ANNÉE 2010                                          2010
                                                                               12 mars
                                                                              Rôle général
                              12 mars 2010                                      no 142



APPLICATION DE L’ACCORD INTEu RIMAIRE
        DU 13 SEPTEMBRE 1995
      (EX-RE
           u PUBLIQUE YOUGOSLAVE DE MACE
                                       u DOINE
                       c. GRE
                            v CE)




                           ORDONNANCE


Présents : M. OWADA, président ; M. TOMKA, vice-président ; MM. KOROMA,
           AL-KHASAWNEH, SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-
           AMOR, BENNOUNA, SKOTNIKOV, CANÇADO TRINDADE, YUSUF,
           GREENWOOD, juges ; M. COUVREUR, greffier.


  La Cour internationale de Justice,
  Ainsi composée,
  Après délibéré en chambre du conseil,
  Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
graphe 2, 48 et 49 de son Règlement,
  Vu la requête enregistrée au Greffe de la Cour le 17 novembre 2008,
par laquelle l’ex-République yougoslave de Macédoine a introduit une
instance contre la République hellénique
    « en vue de protéger les droits qu’[elle] tient de l’accord intérimaire
    [du 13 septembre 1995] et d’être autorisé[e] à exercer ses droits en
    tant qu’Etat indépendant agissant conformément au droit interna-
    tional, et notamment le droit de demander son admission à des orga-
    nisations internationales [en vertu du paragraphe 1 de l’article 11
    dudit accord] »,
  Vu l’ordonnance en date du 20 janvier 2009, par laquelle la Cour a fixé

                                                                         4

       APPLICATION D’ACCORD INTÉRIMAIRE (ORDONNANCE 12 III 10)               12

au 20 juillet 2009 et au 20 janvier 2010, respectivement, les dates d’expira-
tion des délais pour le dépôt du mémoire de l’ex-République yougoslave
de Macédoine et du contre-mémoire de la République hellénique,
   Vu le mémoire et le contre-mémoire dûment déposés par les Parties
dans les délais ainsi fixés ;
   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les représentants des Parties le 9 mars 2010, S. Exc. M. Nikola
Dimitrov, coagent de l’ex-République yougoslave de Macédoine, a indi-
qué que son gouvernement désirait pouvoir répondre au contre-mémoire
de la République hellénique, y compris les exceptions d’incompétence et
d’irrecevabilité qu’il contient, dans une réplique, et souhaitait disposer à
cet effet d’un délai d’environ quatre mois et demi à compter du dépôt du
contre-mémoire ; et considérant que Mme Maria Telalian, agent de la
République hellénique, a exposé que son gouvernement n’avait pas
d’objection à ce qu’il soit accédé à cette demande, pour autant que la
République hellénique puisse à son tour présenter une duplique et dis-
pose à cet effet d’un délai identique ;
   Compte tenu de l’accord des Parties,
   Autorise la présentation d’une réplique de l’ex-République yougoslave
de Macédoine et d’une duplique de la République hellénique ;
   Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de procédure :
   Pour la réplique de l’ex-République yougoslave de Macédoine, le
9 juin 2010 ;
   Pour la duplique de la République hellénique, le 27 octobre 2010 ;
   Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le douze mars deux mille dix, en trois exemplaires, dont
l’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de l’ex-République yougoslave de
Macédoine et au Gouvernement de la République hellénique.


                                                        Le président,
                                               (Signé) Hisashi OWADA.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




                                                                              5

